Case 4:18-cv-00247-ALM Document 115 Filed 01/22/20 Page 1 of 4 PageID #: 2569




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 JASON LEE VAN DYKE                               §
                                                  §
 v.                                               §   Civil Action No. 4:18-cv-00247
                                                  §   Judge Mazzant
 THOMAS RETZLAFF, a/k/a DEAN                      §
 ANDERSON, d/b/a VIA VIEW FILES                   §
 LLC, and VIA VIEW FILES

                                            ORDER

       Pending before the Court is Defendant Thomas Retzlaff’s Motion to Stay Proceedings

Pending the Filing and Disposition of a Petition for Writ of Certiorari (Dkt. #106). Having

considered the motion and the relevant pleadings, the Court finds that the motion should be denied.

                                        BACKGROUND

       On March 28, 2018, Plaintiff filed suit against Defendant Thomas Retzlaff in the 431st

State District Court of Texas. On April 10, 2018, Defendant removed the case to federal court.

Plaintiff’s claims concern numerous allegedly harassing, false, and defamatory statements and

publications made by Defendant about Plaintiff.

       On April 10, 2018, Defendant filed a Motion to Dismiss pursuant to the Texas Citizens

Participation Act (“TCPA”) (Dkt. #5), which the Court denied as moot pursuant to Plaintiff’s

amended complaint (Dkt. #53). As a result, on May 22, 2018, Defendant filed his Second

Amended TCPA Motion to Dismiss (Dkt. #44). On July 24, 2018, the Court denied Defendant’s

motion finding that the TCPA is inapplicable in federal court (Dkt. #71). On July 30, 2018,

Defendant filed a Notice of Appeal (Dkt. #74). Additionally, Defendant filed an Unopposed

Emergency Motion to Stay Proceedings Pending Appeal (Dkt. #75). On July 31, 2018, the Court

granted Defendant’s emergency motion and stayed the case (Dkt. #79).
Case 4:18-cv-00247-ALM Document 115 Filed 01/22/20 Page 2 of 4 PageID #: 2570



On October 22, 2019, the Fifth Circuit affirmed this Court’s ruling and held that—pursuant to the

recently decided Klocke v. Watson, 936 F.3d 240 (5th Cir. 2019)—the TCPA does not apply in

federal court (Dkt. #104). After the Fifth Circuit’s mandate issued on December 20, 2019

(Dkt. #104), the parties filed several motions, including Defendant’s Motion to Stay Proceedings

Pending the Filing and Disposition of a Petition for Writ of Certiorari (Dkt. #106). Plaintiff

responded on December 28, 2019 (Dkt. #107).

                                           ANALYSIS

       Defendant’s request to stay the issuance of the Fifth Circuit’s mandate pending the filing

and disposition of a petition for writ of certiorari under Federal Rule of Appellate Procedure 41

was denied by the Fifth Circuit. Van Dyke v. Retzlaff, No. 18-40710 (5th Cir. Dec. 12, 2019).

Accordingly, the Fifth Circuit’s mandate issued on December 20, 2019 (Dkt. #104). In its

mandate, the Fifth Circuit “remanded [this case] to the District Court for further proceedings in

accordance with the opinion of this Court” (Dkt. #104).

       “The mandate rule requires a district court on remand to effect [the] mandate and to do

nothing else.” Gen. Universal Sys., Inc. v. HAL, Inc., 500 F.3d 444, 453 (5th Cir. 2007) (quoting

United States v. Castillo, 179 F.3d 321, 329 (5th Cir. 1999)). And on remand, “the district court

‘must implement both the letter and the spirit of the appellate court’s mandate and may not

disregard the explicit directives of that court.’” Id. (quoting United States v. Matthews, 312 F.3d

652, 657 (5th Cir. 2002)). This is because the “mandate rule is a corollary of the law of the case

doctrine”; so, it “forecloses relitigation of issues expressly or impliedly decided by the appellate

court.” Id. (quoting Castillo, 179 F.3d at 329).

       Yet Defendant asks for just that: relitigation of the Fifth Circuit’s determination that this

case should not be stayed pending the filing and disposition of a petition for writ of certiorari.



                                                   2
Case 4:18-cv-00247-ALM Document 115 Filed 01/22/20 Page 3 of 4 PageID #: 2571



“Congress has only authorized the court of appeals or a Justice of the Supreme Court to stay the

execution or enforcement of the court of appeals’ judgment pending a petition for certiorari.” In

re Time Warner Cable, Inc., 470 F. App’x 389, 390 (5th Cir. 2012) (citation omitted). “A district

court’s decision to grant a stay [pending the filing of a petition for writ of certiorari] after a court

of appeals has issued a mandate could be viewed as an improper deviation from the mandate.”

Jones v. Singing River Health Sys., No. 1:14CV447-LG-RHW, 2017 WL 4099500, at *3 (S.D.

Miss. Sept. 15, 2017) (citing In re Time Warner, 470 F. App’x at 390).

         The Court will not entertain Defendant’s request to relitigate the question of whether a stay

should be issued pending the filing and disposition of a petition for writ of certiorari. See, e.g.,

Campbell Harrison & Dagley, L.L.P. v. Hill, No. 3:12-CV-4599-L, 2015 WL 3541576, at *2 (N.D.

Tex. June 3, 2015) (“As the Hills did not obtain a stay of the mandate pursuant to Rule 41(d), this

court has no authority to delay . . .”). 1

                                                CONCLUSION

         It is therefore ORDERED that Defendant’s Motion to Stay Proceedings Pending the Filing

and Disposition of a Petition for Writ of Certiorari (Dkt. #106) is hereby DENIED.

         It is further ORDERED that the stay in this case is LIFTED.




1
  While the legal standard for an interlocutory stay is not governed by Federal Rule of Appellate Procedure 41 in this
Court, see Nken v. Holder, 556 U.S. 418, 434 (2009), as the Court notes above, “the district court ‘must implement
both the letter and the spirit of the appellate court’s mandate and may not disregard the explicit directives of that
court.’” Gen. Universal Sys., 500 F.3d at 453 (quoting Matthews, 312 F.3d at 657). Defendant made similar arguments
to the Fifth Circuit regarding why the mandate should be stayed as he makes now. The Fifth Circuit rejected those
arguments. See Van Dyke v. Retzlaff, No. 18-40710 (5th Cir. Dec. 10, 2019). Allowing Defendant to relitigate the
issue here would be inconsistent with the mandate rule and the spirit of the appellate court’s mandate.

                                                          3
Case 4:18-cv-00247-ALM Document 115 Filed 01/22/20 Page 4 of 4 PageID #: 2572
 SIGNED this 22nd day of January, 2020.




                           ___________________________________
                           AMOS L. MAZZANT
                           UNITED STATES DISTRICT JUDGE




                                          4
